DETAILED ACTION
1. Claims 1-18 are currently pending. The Examiner notes that it is claims 1-18, not 1-13, that are pending based on preliminary amendment filed on 10/23/2018. The substance of the previous Office Action remains unchanged though because claim 13 is a mirror of claim 1, claim 14 of claim 2, claim 15 of claim 3, claims 16 of claim 4, claim 17 of claim 5, and claim 18 of claim 6. The Examiner appreciated Applicant noting this.  
2. Effective Filing Date: 5/30/2018
3. Claims 1-18 have been amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a maintenance management method and system comprising receiving information, returning a rule, receiving a service request, and controlling the turn-on and turn-off of the maintenance device. 
The limitations of receiving information, returning a service rules, and receiving a service request , under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a device” or a server or a client terminal (or in claim 7 a memory and processor), nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device/processor” language, the above-mentioned steps encompass a user manually receiving and returning information. While the limitation of controlling the turn-on and turn-off of the device could possibly be a technical step, there is nothing in the claim that shows this is done automatically, or how it is done at all. It is also not central to the actual maintenance steps of the claim. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The new amendments simply add more generic devices that are used to apply the steps as discussed above. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the above-mentioned steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the above-mentioned steps such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the above-mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
The dependent claims also do not recite eligible subject matter because they merely recite other steps that could be performed mentally, or further limit when the device is turned on or off. Claims 5 and 6 could potentially include eligible subject matter if they positively recited actually receiving a payment, not just initiating a payment transaction request.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Librizzi et al. (US20100228676), hereinafter “Librizzi.”
Regarding claims 1, 7, and 13, Librizzi discloses a maintenance device method, system, and computer readable medium including a memory storing an executable computer program and a processor coupled to memory (Abstract discloses a recycling kiosk for recycling and financial remuneration for submission of a mobile telephone is disclosed herein. The recycling kiosk includes an inspection area with a plurality of white walls in order to perform a visual analysis of the mobile telephone for determination of a value of the mobile telephone. The visual analysis inspects the LCD screen of the mobile phone to determine if the LCD screen is damaged. The recycling kiosk also includes a processor, a display and a user interface. P15 discloses a processor. P48 discloses a memory), wherein the processor is configured to execute the computer program to implement: 
receiving, by a server, information of a maintenance device sent by a client terminal and sending, by the server, a service rule for the maintenance device to the client terminal according to the information of the maintenance device (Note that previously, the Examiner took the position that the maintenance device can be either the kiosk or the mobile phone itself. The claim does not discuss what a maintenance device is – that is – it can be a device performing the maintenance (kiosk) or the device receiving maintenance information (the phone). The Examiner took the position that the maintenance device was the phone and the client was performing the maintenance. This position still holds with the new amendments because it is the kiosk (i.e. client terminal) that is receiving information regarding the phone (i.e. maintenance device). There are multiple portions of the reference that teach receiving information of the maintenance device, including in P42, the brand of the phone. This is sent by the client because the client is the depositor of the phone and the person using the LCD screen of the kiosk – see Figs. 5B and 5C. Note that the client could be the kiosk itself, and the memory is what is used to receive 
receiving, by the server, a service request sent by the client terminal, wherein the service request includes a service item (P51 discloses the service request of determining the viability of the LCD screen, including pixel defects, cracks, etc.); 
controlling by the server, turn-on and turn-off of the maintenance device according to the service item (P51 also discloses powering up the phone. This is done for the purpose of the service item – checking the LCD screen for pixels. The Examiner is interpreting “turn-on and turn-off” as one function of controlling the power of the phone). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Librizzi in view of TJService, April 5, 2017. 

Regarding claims 2, 8, and 14, Librizzi discloses claims 1 and 7. Librizzi does not, however, teach the following limitations: 
determining a deposit of using the maintenance device according to the information of the maintenance device; 
initiating a request for a deposit payment transaction to the client terminal; and 
controlling the turn-on of the maintenance device after the client terminal completes the deposit payment transaction. 
Librizzi does, however, in P42 teach the ability to initiate a payment transaction. 
However, TJService does teach the above-mentioned limitations because it is completely directed towards phone repairs and payment. The last line of the reference teaches that there is a minimum charge of $25 for a deposit, stating that repairs start at $25. This means that after the deposit is determined and paid, the device is then turned on or off because part of the repairs, as defined in the first section defining comprehensive repairs, include at least a power button. This means the power has to be turned on and off or else this feature could not be diagnosed and repaired. 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Librizzi with TJService to execute the actual payment and repair of the mobile device that is being maintained by the Kiosk of Librizzi. 
Regarding claims 3, 9, and 15, Librizzi and TJService make obvious claims 2 and 8. TJService further teaches: 
Controlling the turn-on of the maintenance device after the client terminal completes the deposit payment transaction (Again, the service repair is for the power button, and this is after a deposit payment, because, by definition, the deposit is paid before services are rendered); 
Controlling the turn-off of the maintenance device when a duration of using the maintenance device reaches the service duration (A power button has an on and an off feature). 
Regarding claims 4, 10, and 16, Librizzi and TJService make obvious claims 2 and 8. TJService further teaches all of the limitations of claims 4 and 10 for the reasons discussed in the rejection of claims 3 and 9. The service duration and request is to fix the power button. The button needs to be turned on and turned off. 
Regarding claims 5, 11, and 17, TJService further teaches:
generating a list of services and a list of charges according to the service item (The first section lists service items, and the charges are a “list” because it includes the $25 deposit and the increase based on what is being fixed);  
initiating a request for a payment transaction to the client terminal according to the list of services and a list of charges so as to cause the client terminal to complete the payment (As above, the phone owner has to pay, like in any phone repair service, to have the phone repaired). 
Regarding claims 6, 12, and 18, TJService further teaches: 
Acquiring current status information of the maintenance device (Librizzi teaches this as taught above, but TJService does as well because it discusses diagnostic testing); 
Determining whether the state of the maintenance device is normal according to the current state information (Librizzi P62); 
.  

Response to Arguments 
35 U.S.C. 101 Rejections:
Applicant’s arguments are fully considered but are deemed unpersuasive. Applicant argues that because the invention is performed on a device such as a mobile phone, that it cannot be a mental process. The Examiner disagrees for the reasons stated in the Office Action above – namely that the devices used in the claim are generic computer components used to apply the abstract idea.   
Art Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant asserts on Page 12 that the client device is a device such as a mobile phone and the maintenance device is a maintenance device for maintenance of a vehicle or an electric device in the aid of the terminal device of a user. While the Examiner recognizes this is possible the intended claim language – this is not what is actually claimed. As discussed at length above, previously, the Examiner took the position that the maintenance device can be either the kiosk or the mobile phone itself. The claim does not discuss what a maintenance device is – that is – it can be a device performing the maintenance (kiosk) or the device receiving maintenance information (the phone). The Examiner took the position that the maintenance device was the phone and the client was performing the maintenance. This position still holds with the new amendments because it is the kiosk (i.e. client terminal) that is receiving information regarding the phone (i.e. maintenance device). There is nothing in the new claim language that supports the narrow interpretation provided by Applicant and it is improper to read portions of the Specification into the claim. 
Applicant’s arguments all focus on this interpretation. The Examiner will change any interpretation necessary in accordance with this intended claim language once this has been appropriately claimed. Until then, the Examiner must take the broadest reasonable interpretation.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687